DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 6, 9-11 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fukui et al. ( US patent publication: 20190019087, “Fukui”).

Regarding claim 15, Fukui teaches, A server (element 10) that is capable of communicating with a client device (element 30) , the server comprising: 
a processor; and memory; wherein the processor uses the memory to: 
( Fig. 16 and [0204] indicates that element 10 or server has a processor CPU 871  and memory RAM 873  , [0204] Next, a hardware configuration example common to the environment generating apparatus 10, the control learning apparatus 20, and the information processing apparatus 30 according to the present disclosure will be described. FIG. 16 is a block diagram illustrating a hardware configuration example of each of the environment generating apparatus 10, the control learning apparatus 20, and the information processing apparatus 30 according to the present disclosure. Referring to FIG. 16, each of the environment generating apparatus 10, the control learning apparatus 20, and the information processing apparatus 30 includes, for example, a CPU 871, a ROM 872, a RAM 873, …..and a communication apparatus 883.”) 
receive sensor information from the client device that is obtained through a sensor equipped in the client device and indicates a surrounding condition of the client device;  (Fig.4 element 10 has a communication unit 130 which receives sensor data from client 130 (See [0080]) . The acquiring unit 310 of the client device 30 acquires the sensor data covering surrounding data of the client ( See {0068] and [0032] . “[0068] Further, the communication unit 130 has a function of receiving sensor information acquired from on or a plurality of sensors provided at a second control target. “ “[0032]The self-driving car recognizes a surrounding environment from information acquired by various kinds of sensors and realizes autonomous travelling in accordance with the recognized environment” “[0080] The acquiring unit 310 may have a function as a sensor information acquiring unit which acquires sensor information from one or more sensors. In the case where the information processing apparatus 30 is an automated driving apparatus, the acquiring unit 310 can acquire the above-described sensor information from sensors provided at the vehicle 40 which is a control target.”) and 
create three-dimensional data of a surrounding area of the client device using the sensor information received (“[0196] For example, the environment generating apparatus 10 may generate a cluster relating to a predetermined unknown object X by generating an unknown object cluster using an unknown object determination device and performing determination as to an identical object in the cluster. In this event, the environment generating apparatus 10 may, for example, constitute property of material such as a shape in three dimensions from information relating to the unknown object X on the basis that an appearance frequency of the unknown object X in a predetermined area is high, and capture the three-dimensional property of material as a new environmental model”).

Claim 6 is directed to a method and its steps are similar in scope and functions of the elements of the device claim 15 and therefore claim 6 is rejected with same rationales as specified in the rejection of claim 15.  


Regarding claim 9, Fukui teaches, wherein the sensor information includes at least one of information obtained by a laser sensor, a luminance image, an infrared image, a depth image, sensor position information, or sensor speed information. (“[0054]….Here, the vehicle 40 may have various sensors for observing a state of the real world. The above-described sensor includes, for example, a RGB-D camera, a laser range finder, a GPS, Wi-Fi (registered trademark), a geomagnetic sensor, a pressure sensor, an acceleration sensor, a gyro sensor, a vibration sensor, or the like.”)

Regarding claim 10,  Fukui teaches, wherein the sensor information includes information that indicates a performance of the sensor. ([0107]…..  Further, the sensor system information may include information relating to each sensor such as an image sensor, a lidar, a millimeter wave radar, a depth sensor and a microphone. Still further, the sensor system information may include information of a position where each sensor is attached, a search range, sensor performance, variation relating to the position where each sensor is attached, or the like.”)

Regarding claim 11, Fukui teaches, correcting the three-dimensional data in accordance with the performance of the sensor. (Fig. 12 shoes that different parameter is sent to the server that is used by generating unit to generate three dimensional data. This parameter include  sensor performance. See….      “[0105]…..The environment generating apparatus 10 according to the present embodiment can perform simulation in accordance with an individual difference of the vehicle 40, for example, by capturing the internal parameters relating to a sensor and a drive system provided at the vehicle 40. That is, according to the environment generating apparatus 10 according to the present embodiment, it is possible to effectively realize calibration for absorbing an individual difference of apparatuses. [0106] Here, the above-described vehicle body information may include characteristics information, installation position information, or the like, of each part. Specifically, the vehicle body information may include information relating to age of service (aged degradation index) of each part or variation of performance. Further, the vehicle body information may include, for example, information in accordance with characteristics of each part, such as a drive system, a steering wheel, a brake system and a sensor system. [0107] For example, the drive system information may include information of a temperature, a torque, response characteristics, or the like. The steering wheel information may include information of response characteristics, or the like. The brake system information may include information of abrasion, a friction coefficient, temperature characteristics, a degree of degradation, or the like. Further, the sensor system information may include information relating to each sensor such as an image sensor, a lidar, a millimeter wave radar, a depth sensor and a microphone. Still further, the sensor system information may include information of a position where each sensor is attached, a search range, sensor performance, variation relating to the position where each sensor is attached, or the like.”)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Knorr et al. ( US Patent publication: 20180245928, Knorr”) and Fukui et al. (US patent publication: 20190019087, “Fukui”).

Regarding claim 14, Knorr teaches,  A client device (Fig. 1 element 100) , the client device comprising: 
create three-dimensional data of a surrounding area of the client device using sensor information that is obtained through a sensor equipped in the client device and indicates a surrounding condition of the client device; ( Client device  has sensor that captures surrounding environment  in point cloud form ( three dimensional environment data. “[0037] FIG. 1 schematically shows components of a system 100 for localizing an automated motor vehicle, according to an example embodiment of the present invention. System 100 includes a sensor device 10 of the automated motor vehicle, preferably a video sensor, radar sensor, etc., which captures a driving environment and thereby ascertains driving environment data of the motor vehicle. For this purpose, sensor device 10 captures image data, in particular in the form of point clouds, line features, etc. The mentioned data can also include semantic features, such as trees, street lighting devices, buildings, etc.”)
estimate self-location of the client device using the three-dimensional data created;  (Element 20 performs self-localization based on the captured sensor data from element 10 and localization reference data. “[0039] The automated motor vehicle is localized, and a localization accuracy, or rather localization quality of the motor vehicle is ascertained on the basis of a required or predefined localization accuracy using a localization device 20 configured in the motor vehicle. The following data are examples of the data that can be included in the determination of the localization quality: the location accuracies and/or the volume of the localization reference data, and the degree of unique recognition of localization references (for example, traffic signs, objects in the driving environment, etc.) in the current vehicle driving environment using sensor device 10. Localization device 20 is thus able to ascertain or estimate the position of the motor vehicle and a corresponding accuracy of the position estimate on the basis of the existing localization reference data.”) and
transmit the sensor information obtained to a server or an other client device. (“[0058] Furthermore, the driving environment data captured by sensor device 10 and linked to location information are communicated via second interface S2 to server device 40.”)
Though Knorr teaches a client device performing the functionality of this claim but doesn’t expressly teach that the client device has  
a processor; and memory, 
wherein
the processor uses the memory to perform the limitations of the claim.
However, Fukui has  a processor and memory where the processor uses memory to perform similar functionality of creating three-dimensional data of a surrounding area ( Fig.4 environment geniting apparatus element 10  which has a processor and a memory according to Fig.16 and [0204] indicating that element 10 or server has a processor CPU 871  and memory RAM 873 )
Knorr and Fukui are analogous as they are from the field of generating environment data of a space.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention of the claimed invention to have modified Knorr to have included a processor and a memory and the processor to use the memory to perform the functionality of the claim as taught by Fukui for the purpose of using standard way of generating 3D environment data.


Claim 1 is directed to a method and its steps are similar in scope and functions of the elements of the device claim 14 and therefore claim 1 is rejected with same rationales as specified in the rejection of claim 14.  

Regarding claim 2,  Knorr as modified by Fukui teaches,  transmitting a transmission request for a three-dimensional map to the server; and receiving the three-dimensional map from the server, (Fukui Fig. 3 requests three dimensional map from database.  Knorr “[0063] Besides the driving environment data that is presently linked to location information and that has been communicated, already previously communicated driving environment data that are still available on server device 40, and/or previous localization reference data, already present on server device 40, can be included in the generation of the localization reference data.
[0064] FIG. 2 schematically shows a basic sequence of a method according to an example embodiment of the present invention. In a step 200, a localization accuracy is specified for the automated motor vehicle during operation, localization reference data for a defined location being requested by the motor vehicle at the defined localization accuracy to be attained and being communicated to the automated motor vehicle”.)
wherein in the estimating of the self-location, the self-location is estimated using the three-dimensional data and the three-dimensional map. ( Knorr,  (Element 20 performs self-localization based on the captured sensor data from element 10 and localization reference data. “[0039] The automated motor vehicle is localized, and a localization accuracy, or rather localization quality of the motor vehicle is ascertained on the basis of a required or predefined localization accuracy using a localization device 20 configured in the motor vehicle. The following data are examples of the data that can be included in the determination of the localization quality: the location accuracies and/or the volume of the localization reference data, and the degree of unique recognition of localization references (for example, traffic signs, objects in the driving environment, etc.) in the current vehicle driving environment using sensor device 10. Localization device 20 is thus able to ascertain or estimate the position of the motor vehicle and a corresponding accuracy of the position estimate on the basis of the existing localization reference data.”)


Regarding claim 3, Knorr as modified by Fukui  teaches, wherein the sensor information includes at least one of information obtained by a laser sensor, a luminance image, an infrared image, a depth image, sensor position information, or sensor speed information.(“Fukui, “[0054]….Here, the vehicle 40 may have various sensors for observing a state of the real world. The above-described sensor includes, for example, a RGB-D camera, a laser range finder, a GPS, Wi-Fi (registered trademark), a geomagnetic sensor, a pressure sensor, an acceleration sensor, a gyro sensor, a vibration sensor, or the like.”)


Regarding claim 4,  Knorr as modified by Fukui teaches, wherein the sensor information includes information that indicates a performance of the sensor. (Fukui, [0107]…..  Further, the sensor system information may include information relating to each sensor such as an image sensor, a lidar, a millimeter wave radar, a depth sensor and a microphone. Still further, the sensor system information may include information of a position where each sensor is attached, a search range, sensor performance, variation relating to the position where each sensor is attached, or the like.”)


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Knorr  as modified by Fukui and further in view of Berlier et al. ( US Patent Publication: 2018/0348734, “Berlier”).

Regarding claim 5,  Knorr  as modified by Fukui doesn’t expressly teach, encoding or compressing the sensor information, wherein in the transmitting of the sensor information, the sensor information that has been encoded or compressed is transmitted to the server or the other client device.
However, Berlier teaches, encoding or compressing the sensor information, wherein in the transmitting of the sensor information, the sensor information that has been encoded or compressed is transmitted to the server or the other client device. (“[0055] The sensor data is adaptively compressed based on the scoring data 610 as described above, i.e., fidelity of the compression process applied to each portion of the part being fabricated is controlled by corresponding values of the scoring data. The scoring data may be configured so that less complicated portions of the geometry are compressed with less accuracy than the identified complex structures. In disclosed embodiments, each type of identified structure may have a defined weight so that, for example, higher fidelity compression can be used for corners than for edges. The compressed sensor data is transmitted via a network 615.
[0056] The compressed sensor data is received via the network by a data host/server 620 and then may be transmitted to a user interface device.”)
Knorr  as modified by Fukui and Berlier are analogous as they are from the field of image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Knorr as modified by Fukui to have included encoding or compressing the sensor information, wherein in the transmitting of the sensor information, the sensor information that has been encoded or compressed is transmitted to the server or the other client device as taught by Berlier for the purpose od sending data with less bandwidth and securely to another device.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fukui and further in view of Whaley et al. ( US patent Publication: 20180181741, “Whaley”).

Regarding claim 7,  Fukui doesn’t expressly teach, transmitting a transmission request for the sensor information to the client device.
However Whaley teaches, transmitting a transmission request for the sensor information to the client device. ([0092] FIG. 7B illustrates a variation of the system illustrated in FIG. 7A that uses an adaptive notification server 707 to trigger collection of sensor data in accordance with the disclosed embodiments. During operation, adaptive notification server 707 requests sensor data from mobile client 703 at variable intervals, based on previous feedback from the learner 105.”)
 Fukui and Whaley are analogous as they are from the field of sensor data processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Fukui to have included transmitting a transmission request for the sensor information to the client device as taught by Whaley for the purpose of controlling the sensor or data transmission based on the need of the server or 3D data generating device and thereby avoid unnecessary data collection and processing.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fukui and further in view of Sequeira et al. (US patent Publication: 20180075643, “Sequeira”).

Regarding claim 8, Fukui doesn’t expressly teach, updating a three-dimensional map using the three-dimensional data created;.
However, Sequeira teaches, updating a three-dimensional map using the three-dimensional data created; (“[0030] In a second aspect, the invention relates to a method for real-time mapping, localization and change analysis of an environment, i.e. relative to the 3D reference map of the environment which is available from a method according to the first aspect of the invention as described above or from a such a 3D reference map already updated or modified through a previous run of the present method, in particular in a GPS-denied environment, preferably comprising the following steps: [0031] (a) acquiring (3D) scanner data of the environment with a real-time laser range scanner at a rate of at least 5 frames (point clouds) per second, [0032] (b) during place recognition, identifying a current location of the laser range scanner inside a known environment (i.e. within the 3D reference map) with no prior knowledge of the scanner pose during place recognition and pre-computing of simple and compact descriptors of the scene acquired by the laser range scanner using a reduced search space within the scene;”)
Fukui and Sequeira  are analogous as they are from the filed of mapping of environment.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Fukui to updating a three-dimensional map using the three-dimensional data created as taught by Sequeira for the purpose of dynamically update a 3d map for the user.
Fukui as modified by Sequeira teaches, transmitting the three-dimensional map to the client device in response to a transmission request for the three-dimensional map from the client device. (Fukui [0182]…., “ the server communication unit 340 transmits the sensor information, the environmental parameters and the control information to the environment generating apparatus 10 (S1303). [0183] Subsequently, the information processing apparatus 30 may notify a passenger, or the like. (S1304). Specifically, when the determining unit 330 determines an unknown environment or a dangerous environment, the determining unit 330 can generate notification data based on the determination. The server communication unit 340 may transmit the above-described notification data to a display unit, or the like, to cause notification content to be displayed.”)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fukui and further in view of  Clausen et al. (US patent Publication: 20060195197, “Clausen”).

Regarding claim 12, Fukui doesn’t expressly teach, wherein in the receiving of the sensor information: a plurality of pieces of the sensor information are received from a plurality of client devices each being the client device; and
the sensor information to be used in the creating of the three-dimensional data is selected, based on a plurality of pieces of information that each indicates the performance of the sensor included in the plurality of pieces of the sensor information.
However, Clausen teaches, a plurality of pieces of the sensor information are received from a plurality of client devices each being the client device; and the sensor information to be used is selected, based on a plurality of pieces of information that each indicates the performance of the sensor included in the plurality of pieces of the sensor information. ([0023] One embodiment of the invention includes a method of selecting a device associated with a limb of a user. The selection method of one embodiment includes: providing a device having a sensor secured thereto; measuring with the sensor a performance characteristic of the device while the device is in use by a user; comparing the performance with a pre-determined matrix of performance data of different devices; and selecting an appropriate device for the user based on the comparison.”)
Fukui and Sequeira  are analogous as they are from the field of sensor usage for measurement or capturing image.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Fukui too have included a plurality of pieces of the sensor information are received from a plurality of client devices each being the client device; and the sensor information to be used in the creating of the three-dimensional data is selected, based on a plurality of pieces of information that each indicates the performance of the sensor included in the plurality of pieces of the sensor information similar to a plurality of pieces of the sensor information are received from a plurality of client devices each being the client device; and the sensor information to be used is selected, based on a plurality of pieces of information that each indicates the performance of the sensor included in the plurality of pieces of the sensor information as taught by Clausen.
The motivation to include the modification is to correctly create three dimensional data based on available input data from the clients.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fukui and further in view of Berlier.

Regarding claim 13, Fukui doesn’t expressly teach, decoding or decompressing the sensor information received; and creating the three-dimensional data using the sensor information that has been decoded or decompressed.
However, Berlier teaches, decoding or decompressing the sensor information received; (“[0056] The compressed sensor data is received via the network by a data host/server 620 and then may be transmitted to a user interface device. The scoring data (relative to working tool positions) can be reproduced 625 at a receiving end using the known scoring function/algorithm and the process data (e.g., the CLI file 320). The scoring data is used to decompress the sensor data 630, as described above. The decompressed sensor data is correlated with the working tool positions to produce sensor data values v. working tool positions 635..”)
Fukui and Berlier are analogous as they are from the field of image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Fukui to have included decoding or decompressing the sensor information received;  as taught by Berlier for the purpose of sending data with less bandwidth and securely to another device and standard method of converting compressed data to original sensor data.
Fukui as modified by Berlier teaches, creating the three-dimensional data using the sensor information that has been decoded or decompressed. (Fukui uses the decompressed sensor data (integrated from Berlier) to generate 3d data. Fukui, “[0196] For example, the environment generating apparatus 10 may generate a cluster relating to a predetermined unknown object X by generating an unknown object cluster using an unknown object determination device and performing determination as to an identical object in the cluster. In this event, the environment generating apparatus 10 may, for example, constitute property of material such as a shape in three dimensions from information relating to the unknown object X on the basis that an appearance frequency of the unknown object X in a predetermined area is high, and capture the three-dimensional property of material as a new environmental model”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466. The examiner can normally be reached M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAPAS MAZUMDER/           Primary Examiner, Art Unit 2616